Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 07/31/2019 hasbeen placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 04/30/2019 are acceptable for examination purposes.
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1,5,6,9 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0114254 to Xu (Xu).
Xu discloses an electrochemical conversion device (para 46) comprising: an assembly of positively-charged electrodes and assembly of negatively charged electrodes, and a membrane separator (para 49), wherein at least one of the positively-charged electrode, the negatively charged electrode or the membrane separator comprises at least one electrically-conducting metal-based porous sheet (para 62). Xu also teaches that a thickness of composite anodes, which are inherently incudes the electrically-conducting metal-based porous sheets can be in the range between 20 µm and 100 µm or in the range between 10 µm and 500 µm (para 67). That’s reads on claimed range less than 200 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. MPEP 2144.05. In addition, Xu teaches that the prepared composite anodes have a porosity of 20% to 85%. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness and porosity   of the composite anodes based on ranges disclosed by Xu in order to prepare composite anodes are capable of 
Regarding claims 5, 6 and 9, Xu discloses the invention as discussed above as applied to claim 1 and incorporated therein. Xu does not expressly disclose wherein the metal-based porous sheet comprises catalyst particles inside the pores at a volume fraction less than 50% of the pore volume. However, Xu teaches that the composite anode comprises an active material in the range from 2 to 30 wt. % (claim 15) and the active material comprises metal oxide (claim 13, re claim 6) fully capable to act as a catalyst. Xu also teaches that the amount of active material the weight ratio of matrix metal to anode active material in the macroporous composite anode and particles size can affect the strength and performance of the anode (para 80, 81). As such Xu teaches that the amount and particle size is a result effective variable. It has been held by the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.  It would have been obvious to one of ordinary skill of art at the time the invention was filed to optimize the volume percent content of the catalyst particles in order to provide sufficient capacity while maintaining sufficient mechanical strength and integrity, specific values can be obtained by limited experimental adjustments. 
Regarding claims 10 and 11, Xu discloses the invention as discussed above as applied to claim 1.  Regarding limitations: “wherein electrochemical conversion comprises electrolysis of water or synthesis of ammonium from water and nitrogen” Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. Since Xu discloses all structural limitations of the device as claimed, said device is fully capable to perform claim functions.
Regarding claims 12-14, Xu discloses a battery, a fuel cell (para 46) and a capacitor (para 62, 3).
Regarding claim 15, Xu discloses wherein the metal-based porous sheet comprises nickel (para 62)  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0114254 to Xu (Xu) in view of US 2011/0155662 to Liu (Liu).
Regarding claim 2, Xu discloses the invention as discussed above as applied to claim 1 and incorporated therein. Xu does not expressly disclose wherein, the metal-based porous sheet comprises a layer of micro-porous ceramic materials, the layer having a thickness less than 40 µm and having surface pore sizes less than 100nm.
Liu teaches porous metal sheets for variety application and devices (Abstract), such as electrodes for energy storage devices,  having layered structure, wherein porous metal sheet comprising  about 5 % of YSZ (Fig. 12, para 71, re claim 3). Liu teaches that the ceramic layer has pores with an average pore size between 5 and 200 nm (i.e. encompasses limitation pore sizes less than 100 nm). Liu does not expressly discloses a thickness of the ceramic layer as  less than 40 µm, however, taking into account that whole porous sheets of Liu have thickness in the range  between 10 µm and 200 µm (i.e. the whole sheet can be made with thickness less than 40 µm) and the thickness ceramic layer depend on an amount of added  YSZ, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the metal sheet comprising ceramic layer of Liu in order  to obtained laminated metal sheet comprising ceramic layer having small thickness but substantial mechanical strength to be used in the for energy storage devices.  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the porous metal sheet in the device of Xu with ceramic layer as taught by Liu or replace porous metal sheet of Xu with the layered metal sheet of Liu in order to improve mechanical strength and thermal stability of the device. Moreover, one skilled in the art can easily recognize that layered 
Regarding claim 4, modified Xu teaches step of sintering (Xu –claim 5, Liu-para 36) and a presence of nickel oxide in the mixture. Therefore, a sintering promoter is inherently present. Regarding the limitation “ 0.5 -5 wt.% sintering promoters”, it  would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize to choose a suitable sintering promoters as well as an amount of said promoters as a result of routine experimentation.  
Regarding claim 7, Xu discloses the invention as discussed above as applied to claim 1 and incorporated therein. Xu does not expressly discloses wherein the metal-based porous sheet comprises at least one surface coated with an electrically-conducting layer comprising electrolytes and catalyst, wherein the catalyst comprises nano- and/or micro-sized particles comprising transition metals or transition metal alloys, transition metal oxides or oxide compounds, metal nitrides, carbon-supported transition metals or alloys, carbon-supported transition metals and metal oxides, carbon-supported metal nitrides, transition metal-ceria nano- composite, or mixtures thereof.
 Liu teaches porous metal sheets for variety application and devices (Abstract), such as electrodes for energy storage devices,  having layered structure, wherein porous metal sheet comprises   a catalyst supported on metal sheet (claim 25) wherein the catalyst comprises metal oxide (YSZ). Since slurry for preparation the porous metal sheet contains carbon, they catalyst is carbon supported and the layer is electrically conducted.   Therefore, it would have been obvious to one or ordinary skill in the 
Regarding claim 8, modified Liu discloses the transition metal catalyst. Regarding the limitation “transition metal oxide catalyst is prepared by use of a membrane reactor comprising continuously injecting one reactant stream through a membrane of pore sizes less than 1 pm to react with another reactant stream”: In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. transition metal catalyst does not depend on its method of production In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160138176 to Yoo (Yoo) in view of US 2011/0114254 to Xu and further in view of US 2011/0155662 to Liu.
Regarding claim 16, Yoo discloses a device for the electrochemical production of ammonia (Title, Abstract) comprising: an assembly of positively- and negatively charged electrodes (Fig. 2, Abstract) of different shapes, and separator (para 38, Fig. 6). Yoo also teaches a nano-sized nitrogen dissociation catalyst such as Fe2O3 (para 51). In addition Yoo teaches porous Ni electrode as cathode and anode (para 50).
Yoo does not expressly disclose an electrically-conducting metal-based porous sheet, the electrically-conducting metal-based porous sheet comprising a thickness less 
Xu discloses an electrochemical conversion device (para 46) comprising: an assembly of positively-charged electrodes and assembly of negatively charged electrodes, and a membrane separator (para 49), wherein at least one of the positively-charged electrode, the negatively charged electrode or the membrane separator comprises at least one electrically-conducting metal-based porous sheet (para 62). Xu also teaches that a thickness of composite anodes, which are inherently incudes the electrically-conducting metal-based porous sheets can be in the range between 20 µm and 100 µm or in the range between 10 µm and 500 µm (para 67). That’s reads on claimed range less than 200 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. MPEP 2144.05. In addition, Xu teaches that the prepared composite anodes have a porosity of 20% to 85%. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness and porosity   of the composite anodes based on ranges disclosed by Xu in order to prepare composite anodes are capable of accommodating the volume change without cracking or other such damage, resulting in a combination of better cycle life and capacity than currently available lithium metal alloy-based anodes. Moreover Xu teaches that pores size can be in a range of 0.005 µm to 20 µm (para 68), but does not expressly disclose that 50-100% pores have size 
Liu teaches porous metal sheets for variety application and devices (Abstract), such as electrodes for energy storage devices,  having layered structure, wherein porous metal sheet comprises   a catalyst supported on metal sheet (claim 25) wherein the catalyst comprises metal oxide (YSZ) which in fact can act as porous ceramic membrane.   Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the porous metal sheet in the device of Xu with electroconductive catalyst layer  as taught by Liu, in order to expand  fields of use of electrochemical device.
Liu teaches porous metal sheets for variety application and devices (Abstract), such as electrodes for energy storage devices,  having layered structure, wherein porous metal sheet comprising  about 5 % of YSZ (Fig. 12, para 71, re claim 3). Liu teaches that the ceramic layer has pores with an average pore size between 5 and 200 nm (i.e. encompasses limitation pore sizes less than 100 nm). Liu does not expressly discloses a thickness of the ceramic layer as  less than 40 µm, however, taking into 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the porous metal sheet in the device of Xu with ceramic layer as taught by Liu or replace porous metal sheet of Xu with the layered metal sheet of Liu in order to improve mechanical strength and thermal stability of the device. Moreover, one skilled in the art can easily recognize that layered with YSZ, can have catalytic activity useful in fuel cells and chemical/electrochemical reactors.
Based on above, would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the device for the electrochemical production of ammonia of Yoo by replacing the porous Ni electrodes of Yoo with porous metal sheets of Xu in view of Lui in order to provide the device for electrochemical production of ammonia with electrodes having improved mechanical strength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727